--------------------------------------------------------------------------------

 
 


[uselogo.jpg]877 North 8th West, Riverton, WY  82501, Ph: (307) 856-9271, Fx:
(307) 857-3050, www.usnrg.com





For Immediate Release




U.S. ENERGY CORP. ENGAGES SMH CAPITAL, INC. TO SEEK OIL AND GAS ACQUISITIONS


 
RIVERTON, Wyoming – March 4, 2009 – U.S. Energy Corp. (NASDAQ Capital
Market:  “USEG”) (“USE” or the “Company”), a natural resources exploration and
development company with interests in molybdenum, oil and gas, geothermal, and
real estate assets, today announced that it has engaged Houston, Texas-based SMH
Capital Inc. to act as a financial advisor in connection with the potential
purchase or acquisition of oil and gas assets.
 
 
“With overall continued market uncertainty and commodity prices remaining
depressed we believe now is the ideal time to enhance our acquisition strategy
by working closely with SMH to seek out high quality oil and gas assets,” stated
Mark Larsen, President of U.S. Energy Corp.  “It is our goal to reach a
production rate of 7000 MCFE/D by year end although we are not limiting our
corporate objectives in this endeavor.  By leveraging SMH’s contacts and
expertise, we intend to use our solid balance sheet to selectively and
efficiently access what we believe is a growing pool of attractively valued
exploration and production stage oil and gas assets,” he added.
 
* * * * *

 
 

--------------------------------------------------------------------------------

 
Press Release
March 4, 2009
Page  of 2 of 2



About SMH Capital Inc.


SMH Capital Investment Banking (www.smhib.com) is a full-service investment bank
providing middle-market companies with private placements and public offerings
of equity and debt securities, as well as financial-advisory services in
connection with mergers and acquisitions, restructuring and recapitalizations.


SMH Capital is a registered broker-dealer and an affiliate of Sanders Morris
Harris Group (NASDAQ:SMHG) (member FINRA/SIPC).


About U.S. Energy Corp.


U.S. Energy Corp. is a diversified natural resource company with interests in
molybdenum, oil and gas, geothermal and real estate assets.  The Company is
headquartered in Riverton, Wyoming, and its common stock is listed on The NASDAQ
Capital Market under the symbol “USEG”.
 
Note Regarding Mcfe
 
In this press release, Mcfes are derived by converting oil to gas in the ratio
of one barrel of oil to six thousand cubic feet of gas (1 bbl:6 Mcf). One
thousand cubic feet of gas equivalent ("Mcfe") amounts may be misleading,
particularly if used in isolation.  A Mcfe conversion ratio of 1 bbl of oil to 6
Mcf of natural gas is based on an energy equivalency conversion method primarily
applicable at the burner tip and does not represent a value of equivalency at
the well head.


* * * * *


Disclosure Regarding Mineral Resources Under SEC and Canadian Regulations; and
Forward-Looking Statements


The Company owns or may come to own stock in companies which are traded on
foreign exchanges, and may have agreements with some of these companies to
acquire and/or develop the Company’s mineral properties.  An example is Sutter
Gold Mining Inc.  These other companies are subject to the reporting
requirements of other jurisdictions.


United States residents are cautioned that some of the information available
about our mineral properties, which is reported by the other companies in
foreign jurisdictions, may be materially different from what the Company is
permitted to disclose in the United States.


This news release includes statements which may constitute “forward-looking”
statements, usually containing the words “believe,” “estimate,” “project,”
“expect," or similar expressions.  These statements are made pursuant to the
safe harbor provision of the Private Securities Litigation Reform Act of
1995.  Forward-looking statements inherently involve risks and uncertainties
that could cause actual results to differ materially from the forward-looking
statements.  Factors that would cause or contribute to such differences include,
but are not limited to, future trends in mineral prices, the availability of
capital, competitive factors, and other risks.  By making these forward-looking
statements, the Company undertakes no obligation to update these statements for
revision or changes after the date of this release.


For further information on the differences between the reporting limitations of
the United States, compared to reports filed in foreign jurisdictions, and also
concerning forward-looking statements, please see the Company’s Form 10-K
(“Disclosure Regarding Forward-Looking Statements”; “Disclosure Regarding
Mineral Resources under SEC and Canadian Regulation”; and “Risk Factors”); and
similar disclosures in the Company’s Forms 10-Q.


* * * *.*


For further information, please contact:


Reggie Larsen
Director of Investor Relations
U.S. Energy Corp.
1 800 776 9271
Reggie@usnrg.com


Nick Hurst
The Equicom Group
Investor Relations
403 538 4845
nhurst@equicomgroup.com



 
 

--------------------------------------------------------------------------------

 
